               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                   CIVIL CASE NO. 3:20-cv-00041-MR


DARRIN M. SANDERS,                               )
                                                 )
                            Petitioner,          )
                                                 )      MEMORANDUM OF
                     vs.                         )      DECISION AND ORDER
                                                 )
ERIK A. HOOKS, Secretary of
Department of Public Safety,1    )
                                 )
                   Respondent.   )
________________________________ )

       THIS MATTER is before the Court on initial review of the pro se

Petitioner’s § 2254 Petition for Writ of Habeas Corpus [Doc. 1].

I.     BACKGROUND

       Darrin M. Sanders (“the Petitioner”) is a prisoner of the State of North

Carolina. On August 6, 2007, the Petitioner pled guilty in Gaston County

Superior Court to one count of second-degree murder and one count of




1 Rule 2(a) of the Rules Governing Section 2254 Cases in the United States District
Courts requires that “the petition must name as respondent the state officer who has
custody” of the petitioner. Rule 2(a), 28 U.S.C. foll. § 2254. North Carolina law mandates
that the Secretary of the Department of Public Safety is the custodian of all state inmates,
and he has the power to control and transfer them. See N.C. Gen. Stat. § 148-4 (2017)
(“The Secretary of Public Safety shall have control and custody of all prisoners serving
sentence in the State prison system[.]”). Accordingly, Erik A. Hooks, the current Secretary
of Public Safety, is the proper respondent in this action.


          Case 3:20-cv-00041-MR Document 5 Filed 10/05/20 Page 1 of 5
attempted robbery with a dangerous weapon. [Doc. 1 at 1]. The Petitioner

was sentenced on August 6, 2007 did not file an appeal. Id.

      On June 14, 2009, the Petitioner filed a Motion for Appropriate Relief

(“MAR”) in Gaston County Superior Court. Id.; see also Sanders v. Herron,

No. 3:09-cv-00479-MU-02, 2009 WL 3839354, at *1 (W.D.N.C. Nov. 12,

2009) (Mullen, J.) (summarizing the Petitioner’s post-conviction litigation

history). The Petitioner’s MAR was denied. Id. The Petitioner then filed a

Petition for Writ of Certiorari in the North Carolina Court of Appeals, which

was denied on August 26, 2009. Id.

      On November 5, 2009, the Petitioner filed a habeas petition under §

2254 in this Court. Id. The Court concluded that the statute of limitations

had expired for bringing a habeas petition under § 2254 and dismissed the

habeas petition. Id.

      On January 21, 2020, the Petitioner filed the present habeas petition

in this Court. [Doc. 1].

II.   DISCUSSION

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

expressly limits a petitioner’s ability to attack the same criminal judgment in

multiple collateral proceedings. If a federal district court denies or dismisses

a state prisoner’s § 2254 petition with prejudice, the prisoner generally may


                                       2

         Case 3:20-cv-00041-MR Document 5 Filed 10/05/20 Page 2 of 5
not file another habeas petition challenging the same state criminal judgment

unless he has obtained permission to do so from the appropriate federal

court of appeals. See 28 U.S.C. § 2244(b)(3)(A); see also Burton v. Stewart,

549 U.S. 147, 153 (2007) (holding that failure of petitioner to obtain

authorization to file a “second or successive” petition deprived the district

court of jurisdiction to consider the second or successive petition “in the first

place”).

      As noted above, the Petitioner previously filed a § 2254 petition

challenging his convictions, which this Court dismissed as untimely.

Sanders, 2009 WL 3839354, at *4. A dismissal of a habeas petition as time-

barred is a decision on the merits, and any subsequent habeas petition

challenging the same conviction or sentence is second or successive for

purposes of § 2244(b). See In re Rains, 659 F.3d 1274, 1275 (10th Cir.

2011) (per curiam); Quezada v. Smith, 624 F.3d 514, 519-20 (2d Cir. 2010)

(“We hold that dismissal of a § 2254 petition for failure to comply with the

one-year statute of limitations constitutes an adjudication on the merits that

renders future petitions under § 2254 challenging the same conviction

‘second or successive’ petitions under § 2244(b).”) (internal quotation marks




                                       3

           Case 3:20-cv-00041-MR Document 5 Filed 10/05/20 Page 3 of 5
omitted). Accordingly, the Petitioner’s habeas petition is an unauthorized

successive petition under § 2244(b).2

      The Petitioner has not demonstrated that he has received authorization

from the United States Court of Appeals for the Fourth Circuit to file a second

or successive habeas petition challenging his convictions. See 28 U.S.C. §

2244(b)(3)(A). Accordingly, the Court lacks jurisdiction to consider the merits

of the instant habeas petition, and it must be dismissed. See Burton, 549

U.S. at 153.

      Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases,

the Court declines to issue a certificate of appealability. See 28 U.S.C. §

2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338 (2003) (in order to satisfy

§ 2253(c), a petitioner must demonstrate that reasonable jurists would find

the district court's assessment of the constitutional claims debatable or

wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is denied

on procedural grounds, a petitioner must establish both that the dispositive

procedural ruling is debatable and that the petition states a debatable claim

of the denial of a constitutional right).




2The Court further notes that the instant habeas petition appears to be time-barred under
§ 2241(1)(a). See Sanders, 2009 WL 3839354, at *4 (dismissing the Petitioner’s
November 5, 2009 habeas petition on the grounds that the AEDPA’s statute of limitations
had expired).
                                            4

          Case 3:20-cv-00041-MR Document 5 Filed 10/05/20 Page 4 of 5
                                  ORDER

      IT IS, THEREFORE, ORDERED that the Petition for Writ of Habeas

Corpus [Doc. 1] is DISMISSED WITHOUT PREJUDICE as an unauthorized,

successive habeas petition pursuant to 28 U.S.C. § 2244(b)(3).

      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules

Governing Section 2254 Cases, this Court declines to issue a certificate of

appealability.

      IT IS SO ORDERED.

                             Signed: October 3, 2020




                                         5

         Case 3:20-cv-00041-MR Document 5 Filed 10/05/20 Page 5 of 5
